Per Curiam

The appellees, who were the plaintiffs, sued Gage upon two promissory notes, one for the' payment of 66 dollars, and the other for 324 dollars, 80 cents.
The complaint concludes thus: “ That the same remain due and unpaid. Plaintiff, therefore, demands judgment for 800 dollars.”
The record shows that at the February term, 1858, of said Court, the defendant having been duly served with process, was called, and, failing to appear, was regularly defaulted, and judgment accordingly rendered against him for 389 dollars, 89 cents.
The error assigned upon the record, and relied on in the appellánt’s brief, is, “that the plaintiffs do not, in their complaint, demand judgment for any given sum.”
This is a mistake. The complaint, as we have seen, demands judgment for 800 dollars.
The judgment is affirmed with 10 per cent, damages and costs.